Citation Nr: 0621730	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-40 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a compensable rating for the service-connected 
bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1976 to September 1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  

In March 2006, the veteran had a hearing at the Board before 
the undersigned Veterans Law Judge.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

At his March 2006 hearing, the veteran testified that, during 
his July 2005 VA audiologic examination, he had a 
disagreement with the examiner.  He stated that he was 
scheduled for a reexamination later in March 2006.  The 
reexamination was to be performed at the VA Medical Center 
(MC) in Syracuse, New York.  

The undersigned Veterans Law Judge left the record open for 
60 days so that a copy of that report could be associated 
with the claims folder.  

Although the veteran has not submitted a copy of that report, 
the Board notes that VA has a statutory obligation to request 
that report directly from the VAMC.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2).  To date, there is no evidence that 
such a request has been made.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to request that the VAMC furnish a copy 
of the report of the veteran's audiologic 
examination apparently scheduled to be 
performed in March 2006.  Also request 
that the veteran provide any copy of such 
report he may have in his possession.  

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the veteran's claim in light 
of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
thereafter.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


